UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00043 Deutsche Investment Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:9/30 Date of reporting period:6/30/2015 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJune 30, 2015(Unaudited) Deutsche Mid Cap Growth Fund Shares Value ($) Common Stocks 96.6% Consumer Discretionary 24.1% Auto Components 2.0% BorgWarner, Inc. (a) Tenneco, Inc.* Hotels, Restaurants & Leisure 2.4% Hilton Worldwide Holdings, Inc.* Panera Bread Co. "A"* (a) Household Durables 5.6% Jarden Corp.* Newell Rubbermaid, Inc. (a) Toll Brothers, Inc.* Whirlpool Corp. Leisure Products 1.4% Polaris Industries, Inc. (a) Media 1.2% Cinemark Holdings, Inc. (a) Specialty Retail 8.5% Advance Auto Parts, Inc. DSW, Inc. "A" (a) Penske Automotive Group, Inc. (a) Ross Stores, Inc. The Children's Place, Inc. (a) Ulta Salon, Cosmetics & Fragrance, Inc.* (a) Urban Outfitters, Inc.* (a) Textiles, Apparel & Luxury Goods 3.0% Carter's, Inc. Hanesbrands, Inc. Consumer Staples 6.4% Food Products 5.1% Hain Celestial Group, Inc.* (a) Keurig Green Mountain, Inc. (a) McCormick & Co., Inc. (a) Mead Johnson Nutrition Co. (a) The WhiteWave Foods Co.* Household Products 1.3% Church & Dwight Co., Inc. (a) Energy 4.7% Energy Equipment & Services 2.2% Core Laboratories NV (a) FMC Technologies, Inc.* (a) Oil States International, Inc.* RPC, Inc. (a) Oil, Gas & Consumable Fuels 2.5% Cabot Oil & Gas Corp. (a) Diamondback Energy, Inc.* Matador Resources Co.* (a) Range Resources Corp. (a) Financials 10.0% Banks 2.1% Signature Bank* (a) SVB Financial Group* Capital Markets 3.3% Affiliated Managers Group, Inc.* (a) Lazard Ltd. "A" (a) Oaktree Capital Group LLC (a) Consumer Finance 1.2% PRA Group, Inc.* (a) Diversified Financial Services 1.1% Intercontinental Exchange, Inc. Real Estate Investment Trusts 0.7% Health Care REIT, Inc. (REIT) Real Estate Management & Development 1.6% CBRE Group, Inc. "A"* Health Care 14.4% Biotechnology 5.9% Alkermes PLC* (a) BioMarin Pharmaceutical, Inc.* Isis Pharmaceuticals, Inc.* Medivation, Inc.* Puma Biotechnology, Inc.* (a) United Therapeutics Corp.* (a) Vertex Pharmaceuticals, Inc.* Health Care Equipment & Supplies 4.0% C.R. Bard, Inc. St. Jude Medical, Inc. (a) Thoratec Corp.* Zeltiq Aesthetics, Inc.* Health Care Providers & Services 2.7% Centene Corp.* (a) Universal Health Services, Inc. "B" Pharmaceuticals 1.8% Flamel Technologies SA (ADR)* Pacira Pharmaceuticals, Inc.* Industrials 12.8% Aerospace & Defense 1.9% BE Aerospace, Inc. DigitalGlobe, Inc.* (a) Airlines 1.8% Delta Air Lines, Inc. United Continental Holdings, Inc.* Building Products 2.8% A.O. Smith Corp. Fortune Brands Home & Security, Inc. (a) Electrical Equipment 1.7% Acuity Brands, Inc. Machinery 4.1% Manitowoc Co., Inc. (a) Middleby Corp.* WABCO Holdings, Inc.* Trading Companies & Distributors 0.5% United Rentals, Inc.* (a) Information Technology 19.3% Communications Equipment 1.4% Palo Alto Networks, Inc.* (a) Electronic Equipment, Instruments & Components 1.1% Cognex Corp. Fitbit, Inc. "A"* (a) Internet Software & Services 2.9% Akamai Technologies, Inc.* CoStar Group, Inc.* (a) LinkedIn Corp. "A"* IT Services 3.6% Broadridge Financial Solutions, Inc. Syntel, Inc.* (a) VeriFone Systems, Inc.* WEX, Inc.* (a) Semiconductors & Semiconductor Equipment 4.7% Applied Materials, Inc. Lam Research Corp. NXP Semiconductors NV* Qorvo, Inc.* Skyworks Solutions, Inc. SunEdison, Inc.* Software 4.9% Autodesk, Inc.* Intuit, Inc. ServiceNow, Inc.* (a) Splunk, Inc.* (a) Ultimate Software Group, Inc.* Technology Hardware, Storage & Peripherals 0.7% Western Digital Corp. Materials 3.2% Chemicals 1.9% Ashland, Inc. Huntsman Corp. Construction Materials 0.7% Eagle Materials, Inc. Metals & Mining 0.6% Constellium NV "A"* Telecommunication Services 1.7% Wireless Telecommunication Services SBA Communications Corp. "A"* Total Common Stocks (Cost $272,194,035) Exchange-Traded Funds 1.1% SPDR S&P Biotech ETF (a) SPDR S&P Oil & Gas Exploration & Production ETF (a) Total Exchange-Traded Funds (Cost $3,526,453) Securities Lending Collateral 24.0% Daily Assets Fund Institutional, 0.16% (b) (c) (Cost $95,435,870) Cash Equivalents 2.2% Central Cash Management Fund, 0.09% (b) (Cost $8,708,188) % of Net Assets Value ($) Total Investment Portfolio (Cost $379,864,546) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $380,835,355.At June 30, 2015, net unrealized appreciation for all securities based on tax cost was $111,945,552.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $122,844,373 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $10,898,821. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at June 30, 2015 amounted to $94,571,290, which is 23.8% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt REIT: Real Estate Investment Trust S&P: Standard & Poor's SPDR: Standard & Poor's Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2015 in valuing the Fund’s investments. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
